Title: From George Washington to Alexander Spotswood, 4 November 1798
From: Washington, George
To: Spotswood, Alexander



Dear Sir
Mount Vernon 4th Novr 1798.

Enclosed herewith are Articles of Agreement drawn by Mr Anderson for your present overseer to sign; similar to those which my Overseer at the Mansion house is under.
He, as well as myself, are desirous to have all these matters fixed, that there may be no demur at a season when it may be too late to provide another.
It is always best to reduce agreements of this sort to writing—and every good Overseer who means to discharge his duty faithfully can have no cause to object.
You will be so good as to return the agreement when signed, or his objections (if any) against signing; directed to me, or in my absence to Mr James Anderson; as I shall set out tomorrow for Trenton on business with the Secretary of War, and the Majr Generals of the Augmented army, and wish him to be placed on sure ground as soon as possible. We all unite in every good wish for you,

Mrs Spotswood and family and I remain with great estm & Regd Dear Sir Your Affecte & Obedt Servt

Go: Washington

